DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
Applicant should note that the large number of references in the attached IDS have been considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The disclosure is objected to because of the following informalities: the Cross-Reference to Related Applications data found on page 1, paragraph 0001 needs to be reviewed updated to reflect the status of the copending cases.   Paragraph 0055 of us Publication recites Ser. No. 14/997,416; this needs to be updated to reflect that this is now US Patent No. 9,345,414. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 26-29 and claim 11, lines 24-27 recite; “generate a diagnostic composite plot using the R-R intervals and the heart rates, the plot comprising a plurality of views, each of the views associated with at least a portion of the ECG data, wherein at least one view is centered on an event associated with the cardiac condition.”  Initially it is noted that the recitation of “a diagnostic composite plot” is considered to be in relation to figures 6-13 and is also considered to be a special definition.  In the plots shown in figure 6-13, of applicants disclosure, there are two ECG traces (intermediate view and near field view) and one plot which is heart-rate vs. time. Each of the plots/traces are considered to be a view (claim language). The manner in which this language has been written it would appear as though each plot should use the R-R interval and heart rate.  Clearly, the two ECG traces are not using R-R interval and heart rate they are voltage vs. time.  This language needs to be amended to avoid confusion as to what each view actually demonstrates. 
Regarding claims 2 and 12:  the claims recite that the alert comprises a compressed portion of ECG data, it is unclear how an alert which is generally audible or visual can be or could be compressed ECG data.  
The remainder of the claims are also rejected in that they depend from previously rejected claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,813,567 in view of Bardy US 8,874,200. 
17/080,757
10,813,567
Common Subject matter
1 and 11
1 and 9
Subcutaneous insertable cardiac monitor comprising an implantable housing, a pair of electrodes for sensing ECG, a wireless transceiver, and electronic circuitry and electronic circuitry provided within the housing assembly comprising a low power microcontroller operable to execute under modular micro program control as specified in firmware, an ECG front end circuit interfaced to the microcontroller and configured to capture 
the cardiac action potentials sensed by the pair of ECG sensing electrodes which are output as ECG signals, a computer with memory and code stored by the processor which is configured to receive ECG data, identify R-wave peaks in the ECG data, calculate a difference between recording times of the R-wave peaks as RR intervals and determine heart rate, and generate a plot.   US Patent No  10,813,567 does not disclose an alert however Bardy 8,874,200 discloses an alert in claim 1 for a similar device and it would be obvious to one of ordinary skill in . 


Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792